DETAILED ACTION
This Office action is in response to the amendment filed 21 July 2022. Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
Please note that no oath or declaration has been filed for this application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,3-9, 11-13,and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (US 2020/0275409) in view of Chen (US 2020/0413367).
For Claims 1 and 13, Gonzalez teaches a method and a communication apparatus, comprising a transceiver and a processor coupled to the transceiver (see paragraphs 123, 125, 82), the method comprising: 
receiving paging occasion configuration information from a network device, wherein the paging occasion configuration information indicates N time domain resources in a paging occasion, and N is a positive integer greater than or equal to 1 (see paragraphs 70-71, 74: one or more time domain resources for PO, offset indicated; paragraphs 97-98: bitmap); and 
monitoring, according to the N time domain resources, a paging message from the network device (see paragraphs 73, 77, 99: monitoring pages); 
wherein the paging occasion configuration information comprises time domain position offset information indicating an offset of a first time domain position relative to a second time domain position, the first time domain position is a start position of a time domain resource ranking first in the N time domain resources, and the second time domain position is a start position of a paging occasion (see paragraphs 76-77, 83: start of PO, offset to page).  
While Gonzalez does teach the use of plural offsets (see paragraph 80), Gonzalez as applied above is not explicit as to, but Chen teaches an offset of a second time domain position being a start of a paging frame and to a start of a paging frame (see paragraphs 66-71, especially 70-71: different ways of determining offset of PF relative to SSB).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the offset of Chen with the offset of Gonzalez when providing paging parameters to the terminal of Gonzalez. The motivation would be to conserve resources at the terminal by simplifying the process of locating the paging message.
For Claim 9, Gonzalez teaches a method for sending indication information, the method comprising: 
generating, by a network device, paging occasion configuration information, wherein the paging occasion configuration information indicates N time domain resources in a paging occasion, and N is a positive integer greater than or equal to 1 (see paragraphs 70-71, 74: one or more time domain resources for PO, offset indicated; paragraphs 97-98: bitmap); and 
sending, by the network device, the paging occasion configuration information to a terminal device, wherein the paging occasion configuration information indicates the N time domain resources (see paragraphs 70-71, 74; paragraphs 97-98: bitmap); 
wherein the paging occasion configuration information comprises time domain position offset information indicating an offset of a first time domain position relative to a second time domain position, the first time domain position is a start position of a time domain resource ranking first in the N time domain resources, and the second time domain position is a start position of a paging occasion (see paragraphs 76-77, 83: start of PO, offset to page).  
While Gonzalez does teach the use of plural offsets (see paragraph 80), Gonzalez as applied above is not explicit as to, but Chen teaches an offset of a second time domain position being a start of a paging frame and to a start of a paging frame (see paragraphs 66-71, especially 70-71: different ways of determining offset relative to SSB).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the offset of Chen with the offset of Gonzalez when providing paging parameters to the terminal of Gonzalez. The motivation would be to conserve resources at the terminal by simplifying the process of locating the paging message.
For Claims 3, 11, and 15, Gonzalez further teaches the method, wherein the time domain position offset information comprises second offset information, the second offset information indicating an offset of the first time domain position relative to the start position of the paging occasion (see paragraphs 84, 88, 96: offset to page from PO start).  
While Gonzalez does teach the use of plural offsets (see paragraph 80), Gonzalez as applied above is not explicit as to, but Chen teaches the first offset information indicating an offset of a start position of the paging occasion relative to the second time domain position (see paragraphs 66-71, especially 70-71).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the offset of Chen with the offset of Gonzalez when providing paging parameters to the terminal of Gonzalez. The motivation would be to conserve resources at the terminal by simplifying the process of locating the paging message.
For Claims 4 and 16, Gonzalez as applied above is not explicit as to, but Chen teaches the method, wherein the method further comprises: 
determining a quantity M of synchronization signal blocks used for communication with the network device, wherein M is a positive integer greater than or equal to 1 (see paragraphs 70-71, 73-74: PF offset relative to SSB; there is at least one SSB, determining SSBs in DRX cycle); and 
the N time domain resources correspond to M time units, and each of the M synchronization signal blocks corresponds to one of the M time units (see paragraphs 70-71, 73-74); and 
the monitoring, according to the N time domain resources, the paging message from the network device comprises: monitoring the paging message from the network device in a time unit corresponding to each of at least one synchronization signal block in the M synchronization signal blocks (see paragraphs 70-71, 74-77: monitoring relative to SSB).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for synchronizing paging messages with SSBs as in Chen when arranging paging messages as in Gonzalez and Chen. The motivation would be to provide information to enable to terminal to more easily pinpoint the location of the paging message.
For Claims 5 and 17, Gonzalez as applied above Is not explicit as to, but Chen teaches the method, wherein the determining the quantity M of synchronization signal blocks used for communication with the network device comprises: determining, according to a quantity of synchronization signal blocks actually sent from the network device, the quantity M of synchronization signal blocks used for communication with the network device (see paragraph 73-74: determining SSBs in DRX cycle).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for synchronizing paging messages with SSBs as in Chen when arranging paging messages as in Gonzalez and Chen. The motivation would be to provide information to enable to terminal to more easily pinpoint the location of the paging message.
For Claims 6, 12, and 18, Gonzalez as applied above is not explicit as to, but Chen teaches the method, wherein the method further comprises: receiving synchronization signal block configuration information from the network device, wherein the synchronization signal block configuration information indicates the quantity M of synchronization signal blocks used for communication with the network device (see paragraph 73-74), or the synchronization signal block configuration information indicates duration for monitoring the paging message on a synchronization signal block; and 
the determining the quantity M of synchronization signal blocks used for communication with the network device comprises: determining, according to the synchronization signal block configuration information, the quantity M of synchronization signal blocks used for communication with the network device (see paragraphs 73-74: determining plurality of SSBs; 65-71: Ways of using SSB configuration to determine target SSB).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for synchronizing paging messages with SSBs as in Chen when arranging paging messages as in Gonzalez and Chen. The motivation would be to provide information to enable to terminal to more easily pinpoint the location of the paging message.
For Claims 7 and 19, Gonzalez further teaches the method, wherein the method further comprises: determining the at least one synchronization signal block in the M synchronization signal blocks according to signal received quality corresponding to each of the M synchronization signal blocks (see paragraphs 67, 71, 99, 100: best beam).  
For Claims 8 and 20, Gonzalez further teaches the method, wherein the M synchronization signal blocks correspond to different time units (see paragraph 97: bits in bitmap correspond to respective slots); and/or duration for monitoring the paging message on each of the M synchronization signal blocks is the same.  

Claims 2, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (US 2020/0275409) and Chen (US 2020/0413367) as applied to claims 1, 9, and 13 above, and further in view of Agiwal et al. (US 2017/0367069).
For Claims 2, 10, and 14, the references as applied above are not explicit as to, but Agiwal teaches the method, wherein the paging occasion configuration information further comprises at least one of the following information: duration of the time domain resource; or duration of an interval between two adjacent time domain resources (see paragraphs 67, 69).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to indicate duration information as in Agiwal when providing paging occasion configuration information as in Gonzalez and Chen. The motivation would be to provide information to enable to terminal to more easily pinpoint the location of the paging message.

Response to Arguments
The amendment filed 21 July 2022 has been entered.
Applicant’s arguments with respect to the rejections under 35 USC 103 have been fully considered, but are not persuasive. The claims remain rejected under 35 USC 103.
With regards to teachings of Gonzales, please note that Gonzales does teach a first time domain position which is the start position of a time domain resource ranking first in the N time domain resources and a paging message monitored accordingly. Cited portions of Gonzales show the offset of the first time domain position relative to the start of a paging occasion. Teachings of Gonzales correspond to Figure 6 of the instant application, wherein the first time domain position (A) corresponds to the time domain resource 1 which is the time domain resource ranking first in the N time domain resources. 
Gonzales is not relied on for matter taught by Chen. Chen shows how a second time domain position, being the start of a paging frame, may be used in the calculation to determine when to start monitoring for paging and thereby improving the paging success rate. Accordingly the combination of Gonzales and Chen does teach the claimed matter and would allow the simplification of the process for locating a paging message.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2019/0306828) teaches the relationships among paging occasions, paging frames, and time slots. Hu et al. (US 2016/0183240) teaches how a base station acquires the paging and offset information of a UE on a different network. Dinan (US 2011/0312347) teaches paging offsets between the start of a paging frame to the transmission of a page in a WiMAX system.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        9/1/2022
/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466